Title: From Thomas Jefferson to Indian Nations, 10 January 1809
From: Jefferson, Thomas
To: Indian Nations


                  
                     My Children Chiefs of the Wiandots, Ottawas, Chippeways, Poutewatamies  
                        & Shawanese. 
                     Jan. 10. 1809.
                  
                  This is the first time I have had the pleasure of seeing the distinguished men of our neighbors the Wiandots, Ottawas & Chippeways at the Seat of our Government. I welcome you to it as well as the Poutewatamies & Shawanese and thank the great Spirit for having conducted you hither in safety & health. I take you and your people by the hand and salute you as my Children; I consider all my red children as forming one family with the whites, born in the same land with them, and bound to live like brethren, in peace, friendship, & good neighborhood. in former times, my Children, we were not our own Masters, but were governed by the English. then we were often at war with our red neighbors. ill blood was raised, & kept up, between us, and in the war, in which we threw off the English Government, many of the red people, mistaking their brothers & real friends, took side with the English against us: & it was not, till many years after we made peace with the English, that the treaty of Grenville closed our last wars with our Indian Neighbors. from that time, My Children, we have looked on you as a part of ourselves, and have cherished your prosperity as our own. we saw that three things were wasting away your numbers to nothing. that the intemperate use of ardent Spirits produced poverty, troubles & murders among you. your wars with one another were lessening your numbers: & attachment to the hunter life, after game had nearly left you, produced famine sickness & deaths among you in the Scarce Season of every year. it has been our endeavor therefore like your true fathers and brothers to withold strong liquors from you, to keep you in peace with one another, & to encourage, & aid you in the culture of the earth, & raising domestic Animals, to take place of the wild ones. this we have done, my Children, because we are your friends, & wish you well. if we feared you, if we were your enemies, we should have furnished you plentifully with whisky, let the men destroy one another in perpetual wars, & the women & children waste away for want of food and remain insensible that they could raise it out of the Earth.
                  we have been told, my Children, that some of you have been doubting whether we or the English were your truest friends. what do the English do for you? they furnish you with plenty of whiskey, to keep you in idleness, drunkenness, & poverty; and they are now exciting you to join them in war against us, if war should take place between them and us. but we tell you to stay at home in quiet, to take no part in quarrels which do not concern you. the English are now at war with all the world but us, and it is not yet known whether they will not force us also into it. they are Strong on the water, but weak on the land. we live on the land, & we fear them not. we are able to fight our own battles; therefore we do not ask you to Spill your blood in our quarrels: much less do we wish to be forced to Spill it with our own hands. you have travelled through our Country from the Lakes to the tide waters. you have seen our numbers in that direction: and were you to pass along the Sea Shore, you would find them much greater. you know the English numbers, their Scattered forts and String of people, along the borders of the Lakes & the St. Lawrence how long do you think it will take us to sweep them out of the Country?—&, when they are swept away, what is to become of those who join them in their war against us? My Children, if you love the land in which you were born, if you wish to inhabit the earth which covers the bones of your fathers, take no part in the war between the English & us, if we should have war. never will we do an unjust Act towards you. on the contrary we wish to befriend you in every possible way. but the tribe which shall begin an unprovoked war against us, we will extirpate from the Earth, or drive to such a distance, as that they shall never again be able to strike us. I tell you these things My Children, not to make you afraid. I know you are brave men & therefore cannot fear. but you are also wise men, & prudent men. I say it therefore, that, in your wisdom & prudence, you may look forward. that you may go to the graves of your fathers and say ‘fathers shall we abandon you?’ that you may look in the faces of your wives & children & ask ‘shall we expose these our own flesh & blood to perish from want in a distant country and have our race & name extinguished from the face of the Earth’?. think of these things my Children, as wise men, & as men loving their fathers, their wives & children & the name & memory of their Nation. I repeat that we will never do an unjust act towards you. on the contrary we wish you to live in peace, to increase in numbers, to learn to labor, as we do, and furnish food for your increasing numbers, when the game shall have left you. we wish to see you possessed of property, & protecting it by regular laws. in time you will be as we are; you will become one people with us; your blood will mix with ours; & will spread, with ours, over this great Island. hold fast then, my Children, the Chain of friendship, which binds us together; & join us in keeping it forever bright & unbroken.—
                  I invited you to come here, my Children, that you might hear, with your own ears, the words of your father; that you might see, with your own eyes, the sincere dispositions of the U.S. towards you. in your journey to this place you have seen great numbers of your white brothers; you have been received by them as brothers, have been treated kindly & hospitably, & you have seen & can tell your people that their hearts are now sincerely with you. this is the first time I have ever addressed your Chiefs, in person, at the Seat of Government. it will also be the last. sensible that I am become too old to watch over the extensive concerns of the Seventeen States & their territories, I requested my fellow Citizens to permit me to retire to live with my family and to chuse another President for themselves, and father for you. they have done so; and in a short time I shall retire & resign into his hands the care of your and our Concerns. be assured, my Children; that he will have the same friendly dispositions towards you which I have had, & that you will find in him a true and affectionate father. indeed this is now the disposition of all our people towards you. they look upon you as brethren, born in the same land, & having the same interests. tell your people therefore, to entertain no uneasiness on account of this change; for there will be no change as to them. deliver to them my Adieux, and my prayers to the Great Spirit for their happiness. tell them that, during my administration, I have held their hand fast in mine; & that I will put it into the hand of their New father, who will hold it as I have done.—
                  
                     Th: Jefferson 
                     
                  
               